Citation Nr: 1111143	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-48 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a service connection claim for bilateral hearing loss.

Also denied in the February 2009 rating decision was a service connection claim for tinnitus and that claim was also appealed.  Subsequently, service connection was established for tinnitus in a rating decision dated in October 2009.  As such, that claim is full resolved and is no longer in appellate status before the Board.  

On the substantive appeal form received in December 2009, the Veteran had requested a travel Board hearing.  A travel Board hearing was scheduled for June 2010.  The file contains a statement from the Veteran electing to cancel his hearing and requesting that the case be forwarded to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Audiological findings of record fail to establish that the Veteran has demonstrated that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater in either ear, or that auditory thresholds for at least three of the frequencies are 26 decibels or more, or that speech recognition is less than 94 percent, in or post-service.

2.  The Veteran's hearing acuity does not meet the threshold requirements for a disability due to impaired hearing for VA purposes.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim for bilateral hearing loss in a letter dated in January 2009 wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. The Veteran has also been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the January 2009 letter.  Subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SSOC) issued in October 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained.  The Veteran's service treatment and post-service VA treatment records were obtained.  The Veteran was afforded a VA examination in 2009 in conjunction with the service connection claim for bilateral hearing loss.  In a statement provided in November 2009, the Veteran indicated that he had only been provided with one single hearing test which was conducted in a soundproof room and appeared to suggest that for this reason, the 2009 VA examination was inadequate and that another examination should be provided.  

Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  The February 2009 VA examination was conducted in accordance with the aforementioned regulatory requirements and accordingly, it is found to be adequate.  As will be explained herein, that examination reflected that the Veteran does not have bilateral hearing loss which meets the threshold requirements of 38 C.F.R. § 3.385, governing disability due to impaired hearing.  

There is no duty on the part of VA to provide any additional assistance such as requesting another medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disability  in question, and further substantiating evidence suggestive of a linkage between his active service and the currently claimed disability.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain any indication that the threshold requirements for a hearing disability under 38 C.F.R. § 3.385 were met at any time in or since service.  Given this fact, there is no competent evidence that the claimed disability may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide another examination or to obtain a medical opinion.  Id.

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In December 2008, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus.  His DD 214 reflects service with the United States Marine Corps with an MOS of rifleman and that he received a Combat Action Ribbon.  

The STRs include an enlistment examination report of October 2000 reflecting that clinical evaluation of the ears and drums was normal and that the Veteran denied having any subjective manifestations of hearing loss.  On audiological evaluation, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
5
0
0
0
LEFT
15
5
5
5
0

Also on file is a periodic audiogram of August 2001.  On audiological evaluation, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
-5
LEFT
5
0
0
0
0

At that time, it was noted that the Veteran sustained routine noise exposure.  

The Veteran's February 2005 separation examination report reflects that a referral for an audiology consultation was made in conjunction with the Veteran's complaints of ringing in the ears.  However, it does not appear that any audiological evaluation was conducted upon separation. 

VA medical records include an entry dated in July 2006, designated as the Veteran's initial outpatient visit.  The entry indicated that the Veteran had hearing difficulty due to gun noise, but did not want to pursue a hearing evaluation at that time.  On examination, hearing was described as non-impaired.  

A VA examination was conducted in February 2009 and the claims folder was reviewed.  The Veteran reported having hearing difficulty since he had been in combat, particularly with background noise.  He gave a history of service-related acoustic trauma from tanks, small arms fire and IED's without hearing protection.  On audiological evaluation, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
15
10
5
15
10

Regarding the right ear, a pure tone hearing threshold average of 8.75 and a speech recognition score of 96 percent were reported.  With respect to the Veteran's left ear, a pure tone hearing threshold average of 10 and a speech recognition score of 94 percent were reported.  Clinically normal hearing was assessed.  The examiner indicated that since the Veteran's hearing was within normal limits bilaterally, the claimed hearing loss did not exist and no opinion regarding its etiology was necessary.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran claims that service connection for bilateral hearing loss is warranted, as he asserts that he experienced a decrease in hearing acuity as a result of exposure to acoustic trauma during active service.  

In light of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

Here, the provisions of section 1154(b) are applicable as to the material issue of service incurrence of acoustic trauma and that is established in this case.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

As discussed above, service connection for impaired hearing is subject to the threshold requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA purposes.  In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. § 3.385.  In fact, there has been no indication of hearing impairment which meets the threshold levels for impairment as discussed in 38 C.F.R. § 3.385 shown at or since the Veteran's October 2000 enlistment examination.

When the Veteran's hearing acuity was evaluated by VA post-service in February 2009, it is clear that the threshold requirements of 38 C.F.R. § 3.385 were not met, and at that time a diagnosis of clinically normal bilateral hearing was made.  In essence, since the Veteran has not at any time in or post service demonstrated a level of hearing loss in either ear that is disabling as defined under 38 C.F.R. § 3.385; service connection cannot be established for bilateral hearing loss.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no question that bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 has not be shown at any time in or post service.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Here, while it has been established that the Veteran sustained in-service acoustic trauma, since the clinical evidence shows that the Veteran does not currently have a hearing loss disability, as defined by the applicable regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that he experiences impaired hearing acuity and sustained acoustic trauma in service, both of which are considered credible accounts.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007); (the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing hearing loss during service).  Indeed, the Board does not doubt that the Veteran does suffer from some reduction in hearing acuity as a result of his military service.  However, the objective audiometric evaluation results are entitled to more probative weight than his contentions regarding his hearing acuity in determining whether a current hearing disability exists in accordance with VA standards.  Such a determination is made by a virtue of a showing of hearing deficit meeting the threshold criteria set forth in 38 C.F.R. § 3.385.  In this case, the numeric designations shown on audiometric and speech recognition testing conducted through February 2009 do not indicate that the Veteran's hearing acuity is severe enough to constitute a disability for VA compensation purposes.  Significantly, the Veteran has not provided any persuasive statements, testimony or evidence establishing or even suggesting that those examination findings were in any way inaccurate or that his hearing impairment has become worse since that examination.

As the preponderance of the evidence is against the service connection claim for bilateral hearing loss, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


